Carpenter, C. J.
(dissenting). The object of this •suit is to enforce a certain oral agreement described in complainant’s bill-as follows:
*570“Said Joseph Buhler (defendant’s ward), a short time prior to your orator’s marriage, proposed to your orator and promised and agreed with him that, if your orator would continue after his said marriage to remain in said business with said Joseph Buhler (this was a meat business in which said Buhler and complainant were partners), and would live close to the place or store where the same was being conducted, said Joseph Buhler would purchase for your orator a home in the vicinity wherein your orator and his family should live without paying rent therefor, and that upon the death of said Joseph Buhler the same should be and become the sole property of your orator; that your orator then and there accepted the proposal of said Joseph Buhler as hereinbefore set forth, and promised and agreed to conform to and abide by the terms and conditions thereof.”
The bill also, sets out that thereafter Joseph Buhler purchased the premises in question, turned them over to complainant for a home, and that from a period shortly after his marriage complainant and his family have occupied the premises continuously under and by virtue of the terms of said agreement.
The trial court rendered a decree in favor of complainant. This court (see ante, 557) reversed that decree upon the ground that the testimony of complainant and his witnesses — and this testimony was uncontradicted — did not warrant the conclusion that any agreement was made by him and defendant’s ward. The facts are fully stated in our former opinion. A rehearing was granted. The case has been reargued and we are called upon to again determine whether or not such an agreement was made, and, if so, whether it can be enforced. I think that the agreement was made and that it was also enforceable. I proceed to state such of the testimony as, in my judgment, establishes the agreement.
Complainant testified that defendant’s ward “told me, ‘ I will buy a home for you because I want you right near the business. * * * I will buy a home for you and this house is yours free of rent until I die, and after that the house is yours. * * * Í will buy a house for you *571in the neighborhood here and I want you to be right near the business” that he shortly thereafter — in 1888 — moved into this house and has lived there ever since. Frances Knopp testified:
“ It was Mr. Joseph Buhler who made the advances and induced Chris that he wanted him to have him near the shop, and that he would buy a home close by. * * * He said he wanted Chris to live there so that he would be early and late right near the shop and be right with it always. Chris agreed to that; Chris was satisfied.”
There is other testimony corroborating what I have quoted, and to which I need not refer. It is obvious — and this was recognized in our former opinion — “that there was a promise on the part of Joseph to give a life estate and finally a fee,” but we held that promise “might at any time be recalled without doing violence to legal rules or creating any right of action,” because “it does not appear that he (complainant) agreed to do anything, or ever did or refrained from doing anything, ever in any way changed his condition or circumstances, was induced to forego any benefit or assume any liability, because of or relying upon the promise of the father.”
In making this statement, we overlooked this, viz. (at least I overlooked it in assenting to said statement), that complainant agreed to live in the house in order that he might be near the joint business conducted by his foster father and himself, and that he faithfully carried out this agreement. By making this agreement, and by performing it, complainant was induced to forego a benefit, and did thereby furnish a consideration which entitles him to enforce the promise of Joseph Buhler. Had not complainant made this agreement, he might have lived wherever he chose. By making it and by performing it, he deprived himself of this right which was otherwise his.
In determining whether or not this is a consideration for the promise of defendant’s ward we resort to elementary principles.
*572“ If the promisee, at the instance of the promisor and moved by his promise, do any act which occasions him even the slightest trouble or inconvenience, or in doing which he incurs a risk, the act so performed constitutes a valuable consideration for the promise.” 6 Am. & Eng. Enc. Law (2d Ed.), p. 722.
“ Indeed there is a consideration if the promisee, in return for the promise, does anything legal which he is not bound to do, or refrains from doing anything which he has a right to do, whether there is any actual loss or detriment to him or actual benefit to the promisor or not.” 9 Cyc. pp. 312, 313.
In accordance with these principles it has been held:
The abandonment of one’s plan to accept employment in a distant town and making his home upon a farm is a consideration for a promise to deed the farm. Welch v. Whelpley, 62 Mich. 15.
The giving up of one’s home and employment and moving to a farm is a consideration for a promise to deed the farm. Bigelow v. Bigelow, 95 Me. 17. (These cases are in my judgment legally indistinguishable from the case at bar.)
Attending, or promising to attend, the promisor’s funeral is a consideration for a promise to pay money. Earle v. Angell, 157 Mass. 294.
Granting to the promisor at his request the privilege of naming the promisee’s child is a consideration for a promise to “provide for it generously and give it a good education.” Wolford v. Powers, 85 Ind. 294.
Changing' the name of a female child at the request of the promisor is a consideration for his promise to leave her by his will $500. Babcock v. Chase, 92 Hun (N. Y.), 264.
The disclosure of certain information is a consideration for a promise. Green v. Brooks, 81 Cal. 328.
Abstinence from smoking, chewing, drinking, swearing, and playing billiards for six years, or until plaintiff’s assignor was 21 years old, is consideration for a promise to pay $5,000. Hamer v. Sidway, 124 N. Y. 538.
*573Abstinence from use of tobacco until after promisor’s death is consideration for a promise to pay $500. Talbott v. Stemmons’ Ex’r, 89 Ky. 222.
Abstinence from use of intoxicating liquors is consideration for promissory note. Lindell v. Rokes, 60 Mo. 249.
The incurring of expenses of a trip, to Europe is consideration for the promise to reimburse such expenditures. Devecmon v. Shaw, 69 Md. 199.
The promise by a divorced wife that she will “ conduct herself with sobriety, and in a respectable, orderly, and virtuous manner,” is consideration for a promise to pay an annuity; the court saying: “She was legally at liberty * * * to conduct herself in these respects as she might think fit, and her promise to surrender her liberty * * * constituted a good consideration for his promise.” Dunton v. Dunton, 18 Vict. 114.
I submit that the foregoing authorities correctly state and apply the law, and that if we follow that law, we must hold that there was a consideration for the promise of defendant’s ward. I conclude, therefore, that there was an agreement between these parties. By the terms of that agreement defendant’s ward agreed that complainant should have during the life the house rent free and on his death the fee, and complainant agreed to reside in the house, and performed his agreement.
Was this agreement enforceable ? It was an oral agreement. It related to the transfer of land and was therefore within the prohibition of the statute of frauds. The fact, however, that complainant, in conformity with his contract, took possession of the land and held it for many years is such a part performance as to entitle him to relief in equity. Lamb v. Hinman, 46 Mich. 112; Welch v. Whelpley, supra; Bigelow v. Bigelow, supra.
As stated in our former opinion, after making the foregoing contract, complainant became indebted to defendant’s ward. This indebtedness has never been paid, and the larger part of it is no longer a valid debt because of the operation of the statute of limitations. In considering *574complainant’s moral culpability in not paying this indebtedness, it should be remembered that complainant testifies — and this testimony is undisputed — that he was often assured by defendant’s ward that he need not pay it. Said indebtedness has, however, no relation whatever to this controversy. Complainant’s failure . to pay it— whether morally justified or not — did not release defendant’s ward from the obligations of his contract. Indeed, our consideration of this indebtedness will only tend, in my judgment, to obscure our view of the real contror versy.
The decree of the circuit court should be affirmed.
McAlvay and Montgomeby, JJ., concurred with Cabpenteb, C. J.
Moobe, J., did not sit.